GRIM, Senior District Judge.
Relator, a state prisoner, alleges in this habeas corpus petition, that he has been denied the alleged constitutional right to have furnished to him at county expense the transcript of the testimony introduced at his state trial in 1963. It appears from relator’s petition that this is exactly the same allegation made by relator in a habeas corpus petition filed in the Court of Common Pleas of Northampton County and docketed as No. 150 of January Term, 1965. It further appears that this petition was denied on April 29, 1965 and that no appeal has been taken from that denial, although there is still ample time to appeal to the appellate courts of Pennsylvania. See P.L. 415, § 7, Act of May 25, 1951, 12 P.S. § 1907; P.L. 67, § 4, Act of May 19, 1897 as amended 12 P.S. § 1136.
Accordingly, the present petition must be denied for failure to exhaust presently available state remedies.